Citation Nr: 0525123	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1949 until 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran filed his notice of 
disagreement (NOD) in June 2002, a Statement of the Case 
(SOC) was issued in November 2003, and the veteran perfected 
his appeal later that month.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hepatitis in a September 1972 rating 
decision, and the veteran did not appeal.

2.  The medical evidence of record fails to show any evidence 
of a current disability. 


CONCLUSIONS OF LAW

1.  The September 1972 rating decision denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the September 1972 rating 
decision is not new and material; therefore, the claim for 
service connection for hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
hepatitis was denied by the RO in a September 1972 rating 
decision, and the decision was not appealed.  Decisions by 
the RO are final if not appealed, and, as such, the 1972 
decision became final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the May 2002 rating decision on appeal, the RO found that 
new and material evidence was submitted, and reopened the 
veteran's claim before denying it on the merits.

The Board notes that it is under a legal duty in situations 
where a veteran has requested that his or her claim be 
reopened to first determine whether new and material evidence 
has been submitted or obtained to justify reopening the 
claim.  The Board makes this determination regardless of any 
decision the RO may have determined in this regard. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the RO's decision in 
1972 included the veteran's service medical records, and the 
report of an examination conducted for VA purposes in June 
1972.  The veteran's service medical records showed the 
veteran's treatment for "infectious hepatitis" between 
January 1951 and April 1951, after which no further relevant 
complaints or treatment was recorded.  The report of the 
examination conducted in connection with the veteran's 
discharge from service, 7 years later in 1958, revealed no 
abnormalities on clinical evaluation.  The post service 
examination of the veteran conducted for VA purposes in 1972, 
included the specific notation that there were "no 
residuals" of the veteran's hepatitis.  

The evidence associated with the claims file since 1972, 
includes VA treatment records and examination reports dated 
between 1969 and 2004, which show treatment for the veteran's 
various ailments, none of which, however, was hepatitis.  
Clearly, evidence which reflects the absence of any treatment 
for the claimed disability does not help to establish one of 
the primary facts that was absent at the time of the previous 
denial, and which led to that denial.  Indeed, it reinforces 
the prior conclusion.  Similarly, the additional records 
which includes the results of a blood test in 2002, that 
showed the veteran was positive for anti-bodies to hepatitis, 
merely confirms that he had hepatitis at some point in the 
past.  That fact has long been established, and therefore, 
the results of this recent blood test are essentially 
cumulative.   

Thus, while the veteran's treatment records are new in that 
they have not previously been submitted to decision makers, 
they are not material in that the records do not raise a 
reasonable possibility of substantiating the claim, as they 
fail to show any evidence of a current disability.  

Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to service connection for 
hepatitis remains denied.


II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied.  In March 2002, the RO sent a letter to the 
veteran that fully provided notice of elements (1), (2), and 
(3), see above.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOC) the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  As to 
the fourth element of the required notice, the veteran was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the November 2003 SOC, which includes the language from which 
the fourth element is derived, and the March 2002 letter, 
specifically requested that the veteran tell the RO about any 
additional evidence, or send any additional evidence to the 
RO.  Furthermore, following receipt of additional evidence, 
the claim was revisited, and a supplemental statement of the 
case was issued.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim, and he has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Given the foregoing, it may be 
concluded that the fourth notice requirement has been 
satisfied.

While the notice in this case did not arise in its entirety 
prior to the adjudication appealed, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Not only has the veteran 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Proper subsequent 
appellate process occurred, the veteran fully participated in 
the process as evidenced by his submission of statements, he 
has been represented throughout the appeal by a recognized 
service organization, and there is no indication there is any 
available additional records to obtain.  Therefore, the Board 
considers any error in the timing of the notice sent to the 
veteran to be harmless.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA acquired the 
veteran's VA treatment records, and the Board is not aware of 
a basis for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  The 
veteran was also offered the opportunity to testify before 
the Board, but the veteran declined.

The Board acknowledges its obligation to provide a medical 
examination when one is necessary.  However, VA's duty to 
assist does not include providing a VA examination in claims 
to reopen.  See 38 C.F.R. § 3.159(c) (4) (2004).  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.




ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for hepatitis is not reopened.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


